DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 5/16/2022 by adding the limitation “the third channel is a same channel as the second channel, the fourth channel is a same channel as the first channel, the first communication device is configured to receive a reception frame from the access point in a reception period, the first communication device is configured to transmit a transmission frame to the terminal in a transmission period, and the reception period and the transmission period temporally overlap in the first communication device” to independent claim 1 and adding similar amendments to independent claims 7, 8 and 9 overcome the rejections set forth in the Office Action dated 2/17/2020. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1 and 3-9 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Hara et al (US 2011/0053495) teaches the concepts of an electronic device a first communication device and a second communication device (FIG. 32), Such that  the access point is configured to wirelessly communicate with the first communication device on at least a first channel included in a first frequency band (FIG. 32 and 33, Par. 84, “the relay apparatus R1 uses the frequency f1 and the relay apparatus R2 uses a frequency f2 to respectively amplify and transmit the received signal”, note that the Base station (BS) communicates with R1 using frequency band f1. With regards to a first channel in the first frequency band, note that FIG. 33 and paragraph 63 describes “different frequencies f0 and f1 are realized by using different subcarriers in the multicarrier transmission system. In a more preferable mode, as shown in FIG. 2, amplification and transmission in the different frequencies f0 and f1 are realized by designating a plurality of subcarriers as one subband and transmitting a signal with a different subband”. Further note that figures 2 and 33 depict the frequency bands f0 and f1 having multiple subcarrier, each subcarrier can correspond to a channel for transmission) and wirelessly communicate with the second communication device on at least a second channel included in a second frequency band different than the first frequency band (FIG. 32 and 33, and Par. 194, “transmit signals in different frequencies”),  such that the first communication device is configured to wirelessly communicate with the terminal and the second communication device is configured to wirelessly communicate with the terminal (FIG. 32 and 33, Par. 84, “the relay apparatus R1 uses the frequency f1 and the relay apparatus R2 uses a frequency f2 to respectively amplify and transmit the received signal”).
However, the prior art does not disclose or fairly suggest the detailed specifics of the third channel is a same channel as the second channel, the fourth channel is a same channel as the first channel, the first communication device is configured to receive a reception frame from the access point in a reception period, the first communication device is configured to transmit a transmission frame to the terminal in a transmission period, and the reception period and the transmission period temporally overlap in the first communication device”, along with other limitations of the independent claims 1, 7, 8 and 9.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644